

117 S1728 IS: Extinction Prevention Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1728IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Blumenthal (for himself, Mr. Merkley, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo create dedicated funds to conserve butterflies in North America, plants in the Pacific Islands, freshwater mussels in the United States, and desert fish in the Southwest United States, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Extinction Prevention Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—North America Butterfly Conservation Fund Act of 2021Sec. 101. Short title.Sec. 102. Purposes.Sec. 103. Definitions.Sec. 104. North America butterfly conservation assistance.Sec. 105. North America Butterfly Conservation Fund.Sec. 106. Report to Congress.Sec. 107. Authorization of appropriations.TITLE II—Pacific Islands Plant Conservation Fund Act of 2021Sec. 201. Short title.Sec. 202. Purpose.Sec. 203. Definitions.Sec. 204. Pacific Islands plant conservation assistance.Sec. 205. Pacific Islands Plant Conservation Fund.Sec. 206. Report to Congress.Sec. 207. Authorization of appropriations.TITLE III—Freshwater Mussel Conservation Fund Act of 2021Sec. 301. Short title.Sec. 302. Purpose.Sec. 303. Definitions.Sec. 304. Freshwater mussel conservation assistance.Sec. 305. Freshwater Mussel Conservation Fund.Sec. 306. Report to Congress.Sec. 307. Authorization of appropriations.TITLE IV—Southwest Desert Fish Conservation Fund Act of 2021Sec. 401. Short title.Sec. 402. Purpose.Sec. 403. Definitions.Sec. 404. Southwest desert fish conservation assistance.Sec. 405. Southwest Desert Fish Conservation Fund.Sec. 406. Report to Congress.Sec. 407. Authorization of appropriations.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.INorth America Butterfly Conservation Fund Act of 2021101.Short titleThis title may be cited as the North America Butterfly Conservation Fund Act of 2021.102.PurposesThe purposes of this title are—(1)to perpetuate healthy populations of butterflies in North America;(2)to assist in the conservation of threatened and endangered butterflies by supporting conservation initiatives in North America; and(3)to provide financial resources and to foster international cooperation for the conservation initiatives described in paragraph (2).103.DefinitionsIn this title:(1)ButterflyThe term butterfly means any member of the order Lepidoptera.(2)ConservationThe term conservation means the use of all methods and procedures necessary to protect the habitats of butterflies in North America and the butterflies in those habitats, including—(A)protection, restoration, and management of the habitats;(B)onsite research and monitoring of—(i)butterfly populations;(ii)butterfly habitats;(iii)annual butterfly reproduction; and(iv)butterfly species population trends;(C)assistance in the development, implementation, and improvement of national and regional management plans;(D)enforcement and implementation of applicable conservation laws; and(E)community outreach and education.(3)FundThe term Fund means the North America Butterfly Conservation Fund established by section 105(a).(4)North AmericaThe term North America means—(A)Antigua and Barbuda;(B)the Bahamas;(C)Barbados;(D)Belize;(E)Canada;(F)Costa Rica;(G)Cuba;(H)Dominica;(I)the Dominican Republic;(J)El Salvador;(K)Grenada;(L)Guatemala;(M)Haiti;(N)Honduras;(O)Jamaica;(P)Mexico;(Q)Nicaragua;(R)Panama;(S)Saint Kitts and Nevis;(T)Saint Lucia;(U)Saint Vincent and the Grenadines;(V)Trinidad and Tobago; and(W)the United States.104.North America butterfly conservation assistance(a)Assistance(1)In generalSubject to the availability of funds, and in consultation with other Federal officials, the Secretary shall use amounts in the Fund to provide financial assistance for projects for the conservation of butterflies and for which a project proposal is approved by the Secretary under subsection (c).(2)Use of existing authoritiesAssistance provided under this section shall be carried out in a manner consistent with authorities available to the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Project proposals(1)Eligible applicantsA proposal for a project for the conservation of butterflies may be submitted to the Secretary by—(A)a State that has within its boundaries butterfly habitat;(B)a Tribal agency of an Indian Tribe the Tribal land of which contains butterfly habitat;(C)a relevant State agency, Tribal agency, research institution, nonprofit organization, or wildlife management authority in North America that directly or indirectly affects butterfly conservation, as determined by the Secretary; or(D)any other individual or entity, as determined appropriate by the Secretary, with the demonstrated expertise required for the conservation of butterflies in North America.(2)Federal partnership opportunities(A)In generalA Federal agency may be included as a partner or a collaborator on a project that receives funding under this section.(B)ProhibitionA Federal agency may not—(i)be a lead entity on a project that receives funding under this section; or(ii)receive funding for a project under this section.(3)Required elementsA project proposal shall include—(A)a statement of the purposes of the project;(B)the name of the entity or individual with overall responsibility for the project;(C)a description of—(i)the qualifications of the entity or individuals that will carry out the project;(ii)methods for project implementation and outcome assessment;(iii)staffing and stakeholder engagement for the project;(iv)the logistics of the project, including cost estimates and timelines;(v)anticipated outcomes of the project; and(vi)mechanisms to encourage adequate local public participation in project development and implementation;(D)assurances that the project will be implemented in consultation with relevant wildlife management authorities, Indian Tribes, and other appropriate government officials;(E)evidence of free, informed, and prior consent by indigenous communities in the areas in which the project will be conducted, if the Secretary determines that the consent is required for the success of the project;(F)demonstrated sensitivity to—(i)local historic and cultural resources; and(ii)compliance with applicable laws;(G)information that demonstrates the potential of the project to contribute to the conservation of butterfly populations in North America;(H)evidence of support for the project by appropriate governmental entities of the countries, Indian Tribes, and indigenous communities in which the project will be conducted, if the Secretary determines that the support is required for the success of the project;(I)information regarding the source and amount of any matching funding available for the project; and(J)such other information as the Secretary may require.(c)Project review and approval(1)In generalThe Secretary shall—(A)not later than 30 days after receiving a project proposal, provide a copy of the proposal to other Federal officials, as appropriate; and(B)review each project proposal in a timely manner to determine whether the proposal meets the criteria described in paragraph (3).(2)Consultation; approval or disapprovalSubject to the availability of funds, not later than 180 days after receiving a project proposal, the Secretary, after consulting with other Federal officials, as appropriate, shall—(A)consult with the government of each country in which the project is to be carried out regarding the proposal;(B)after taking into consideration any comments resulting from the consultation under subparagraph (A), approve or disapprove the project proposal; and(C)provide written notification of the approval or disapproval of the project proposal to—(i)the person that submitted the project proposal;(ii)other appropriate Federal officials; and(iii)each country described in subparagraph (A).(3)Criteria for Approval(A)In generalThe Secretary may approve a project proposal under this section if the project will help recover and sustain viable populations of butterflies in the wild by assisting efforts in North America to implement butterfly conservation programs.(B)PriorityIn determining whether to approve a project proposal under this section, the Secretary shall give the highest priority to projects that conserve species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)PreferencesIn determining whether to approve a project proposal under this section, the Secretary, to the maximum extent practicable, shall give preference to—(i)conservation projects that are designed to ensure effective, long-term conservation of butterflies and butterfly habitats; and(ii)projects for which matching funds are available.(D)WaiverThe Secretary may waive the application of subparagraphs (B) and (C) if the Secretary determines that the waiver is necessary to support a conservation project that the Secretary has identified as being of high priority.(d)Project reporting(1)In generalEach person that receives assistance for a project under this section shall submit to the Secretary, at such intervals as the Secretary may require, periodic reports that include all information that the Secretary, after consultation with other Federal Government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.(2)Availability to the publicEach report under paragraph (1) and any other document relating to a project for which financial assistance is provided under this title shall be made available to the public in a timely manner.105.North America Butterfly Conservation Fund(a)EstablishmentThere is established in the Treasury of the United States a separate account, to be known as the North America Butterfly Conservation Fund, consisting of—(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e);(2)amounts appropriated to the Fund under section 107; and(3)any interest earned on investment of amounts in the Fund under subsection (c).(b)Expenditures from fund(1)In generalSubject to paragraph (2), at the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 104.(2)Administrative expensesTo pay the administrative expenses necessary to carry out this title in a fiscal year, the Secretary may expend from the Fund not more than the greater of—(A)3 percent of the amounts in the Fund that are available for the fiscal year; and(B)$80,000.(c)Investment of amounts(1)In generalThe Secretary of the Treasury shall invest the portion of the Fund that is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals.(2)RequirementInvestments under paragraph (1) may be made only in interest-bearing obligations of the United States.(3)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations of the United States may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at market price.(4)Sale of obligationsAny obligation of the United States acquired by the Fund may be sold by the Secretary of the Treasury at market price.(5)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.(d)Transfers of amounts(1)In generalNot less frequently than monthly, the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Fund the amounts required to be transferred to the Fund under this section on the basis of estimates made by the Secretary of the Treasury.(2)AdjustmentsIn carrying out paragraph (1), the Secretary of the Treasury shall make proper adjustments in amounts transferred to the Fund to the extent that prior estimates were in excess of or less than the amounts required to be transferred under this section.(e)Acceptance and use of donations(1)In generalThe Secretary may accept for the Government, and shall transfer to the Secretary of the Treasury for deposit into the Fund, a gift to provide assistance under section 104 of—(A)money;(B)an obligation of the Government included in the public debt made only on the condition that the obligation be canceled and retired and not reissued; or(C)any other intangible personal property made only on the condition that the property is sold on the best terms available and the proceeds are deposited in the Fund.(2)Discretion to reject a giftThe Secretary may reject a gift under this subsection when the rejection is in the interest of the Government, as determined by the Secretary.(3)TaxesIf a gift received under this subsection is subject to a gift or inheritance tax, the Secretary may pay the tax out of the proceeds of the gift or the proceeds of the redemption or sale of the gift.106.Report to Congress(a)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report regarding the Fund and the status of butterflies in North America.(b)RequirementsEach report under subsection (a) shall include, for the year covered by the report, a description of—(1)the total amounts deposited into and expended from the Fund;(2)the costs associated with the administration of the Fund;(3)a summary of the projects for which the Secretary has provided assistance under section 104 and an evaluation of those projects; and(4)an evaluation of the status of threatened and endangered butterfly populations in North America.107.Authorization of appropriationsThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2021 through 2026.IIPacific Islands Plant Conservation Fund Act of 2021201.Short titleThis title may be cited as the Pacific Islands Plant Conservation Fund Act of 2021.202.PurposeThe purpose of this title is to assist in the conservation of threatened and endangered plant species in the Hawaiian Islands and the Pacific Island Territories of the United States by supporting and providing financial resources for projects—(1)to conserve plant species;(2)to conserve the ecosystems of those plant species; and(3)to address other threats to the survival of those plant species.203.DefinitionsIn this title:(1)ConservationThe term conservation means the use of all methods and procedures necessary to protect plants in the Pacific Islands, including—(A)protection, restoration, and management of ecosystems;(B)onsite research and monitoring of—(i)plant populations;(ii)plant ecosystems;(iii)annual plant reproduction; and(iv)plant population trends;(C)assistance in the development, implementation, and improvement of management plans;(D)enforcement and implementation of applicable conservation laws; and(E)community outreach and education.(2)FundThe term Fund means the Pacific Islands Plant Conservation Fund established by section 205(a).(3)Pacific IslandsThe term Pacific Islands means—(A)the Hawaiian Islands; and(B)the United States territories of—(i)Guam;(ii)American Samoa; and(iii)the Commonwealth of the Northern Mariana Islands.204.Pacific Islands plant conservation assistance(a)Assistance(1)In generalSubject to the availability of funds, and in consultation with other Federal officials, the Secretary of the Interior shall provide competitive financial assistance, including multiyear grants, for projects for the conservation of plant species on the Pacific Islands and for which a project proposal is approved by the Secretary under subsection (c).(2)Use of existing authoritiesAssistance provided under this section shall be carried out in a manner consistent with authorities available to the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Project proposals(1)Eligible applicantsA project proposal may be submitted to the Secretary under this section by—(A)a relevant State, territory, or Tribal agency with the research expertise required for the conservation of plant species on the Pacific Islands; and(B)any other individual or entity, as determined appropriate by the Secretary, with the expertise required for the conservation of plant species on the Pacific Islands.(2)Federal partnership opportunities(A)In generalA Federal agency may be included as a partner or a collaborator on a project that receives funding under this section.(B)ProhibitionA Federal agency may not—(i)be a lead entity on a project that receives funding under this section; or(ii)receive funding for a project under this section.(3)Required elementsA project proposal shall include—(A)a statement of the purposes of the project;(B)the name of the entity or individual with overall responsibility for the project;(C)a description of—(i)the qualifications of the entity or individuals that will carry out the project;(ii)methods for project implementation and outcome assessment;(iii)staffing and stakeholder engagement for the project;(iv)the logistics of the project, including cost estimates and timelines;(v)anticipated outcomes of the project;(vi)mechanisms to ensure adequate local public participation in project development and implementation; and(vii)how the project will promote sustainable, effective, long-term programs to conserve plant populations on the Pacific Islands;(D)demonstrated sensitivity to—(i)local historic and cultural resources; and(ii)compliance with applicable laws;(E)assurances that the project will be implemented in consultation with relevant wildlife management authorities, Indian Tribes, and other appropriate government officials;(F)information that demonstrates the clear potential of the project to contribute to the conservation of threatened and endangered plant species on the Pacific Islands;(G)information regarding the source and amount of any matching funding available for the project; and(H)such other information as the Secretary may require.(c)Project review and approval(1)In generalThe Secretary shall—(A)not later than 30 days after receiving a project proposal, provide a copy of the proposal to other Federal officials, as appropriate; and(B)review each project proposal in a timely manner to determine whether the proposal meets the criteria described in paragraph (3).(2)Consultation; approval or disapprovalSubject to the availability of funds, not later than 180 days after receiving a project proposal, the Secretary, after consulting with other Federal officials, as appropriate, shall—(A)consult with the government of the State or territory in which the project is to be carried out regarding the proposal; and(B)provide written notification of the approval or disapproval of the proposal to—(i)the individual or entity that submitted the project proposal;(ii)other appropriate Federal officials; and(iii)each State or territory described in subparagraph (A).(3)Criteria for approval(A)In generalThe Secretary may approve a project proposal under this section if the project will help recover and sustain viable populations of threatened and endangered plants by assisting efforts on the Pacific Islands to implement plant conservation programs.(B)PriorityIn determining whether to approve a project proposal under this section, the Secretary shall give the highest priority to projects that conserve species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)PreferencesIn determining whether to approve a project proposal under this section, the Secretary, to the maximum extent practicable, shall give preference to—(i)conservation projects that are designed to ensure effective, long-term conservation of plants and plant ecosystems; and(ii)projects for which matching funds are available.(D)WaiverThe Secretary may waive the application of subparagraphs (B) and (C) if the Secretary determines that the waiver is necessary to support a conservation project that the Secretary has identified as being of high priority.(d)Project reporting(1)In generalEach individual or entity that receives assistance for a project under this section shall submit to the Secretary, at such intervals as the Secretary may require, periodic reports that include all information that the Secretary, after consultation with other government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.(2)Availability to the publicEach report under paragraph (1) and any other document relating to a project for which financial assistance is provided under this title shall be made available to the public in a timely manner.205.Pacific Islands Plant Conservation Fund(a)EstablishmentThere is established in the Treasury of the United States a separate account, to be known as the Pacific Islands Plant Conservation Fund, consisting of—(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e);(2)amounts appropriated to the Fund under section 207; and(3)any interest earned on investment of amounts in the Fund under subsection (c).(b)Expenditures from fund(1)In generalSubject to paragraph (2), at the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 204.(2)Administrative expensesTo pay the administrative expenses necessary to carry out this title in a fiscal year, the Secretary may expend from the Fund not more than the greater of—(A)3 percent of the amounts in the Fund that are available for the fiscal year; and(B)$80,000.(c)Investment of amounts(1)In generalThe Secretary of the Treasury shall invest the portion of the Fund that is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals.(2)RequirementInvestments under paragraph (1) may be made only in interest-bearing obligations of the United States.(3)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations of the United States may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at market price.(4)Sale of obligationsAny obligation of the United States acquired by the Fund may be sold by the Secretary of the Treasury at market price.(5)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.(d)Transfers of amounts(1)In generalNot less frequently than monthly, the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Fund the amounts required to be transferred to the Fund under this section on the basis of estimates made by the Secretary of the Treasury.(2)AdjustmentsIn carrying out paragraph (1), the Secretary of the Treasury shall make proper adjustments in amounts transferred to the Fund to the extent that prior estimates were in excess of or less than the amounts required to be transferred under this section.(e)Acceptance and use of donations(1)In generalThe Secretary may accept for the Government, and shall transfer to the Secretary of the Treasury for deposit into the Fund, a gift to provide assistance under section 204 of—(A)money;(B)an obligation of the Government included in the public debt made only on the condition that the obligation be canceled and retired and not reissued; or(C)any other intangible personal property made only on the condition that the property is sold on the best terms available and the proceeds are deposited in the Fund.(2)Discretion to reject a giftThe Secretary may reject a gift under this subsection when the rejection is in the interest of the Government, as determined by the Secretary.(3)TaxesIf a gift received under this subsection is subject to a gift or inheritance tax, the Secretary may pay the tax out of the proceeds of the gift or the proceeds of the redemption or sale of the gift.206.Report to Congress(a)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report regarding the Fund and the status of threatened and endangered plant species on the Pacific Islands.(b)RequirementsEach report under subsection (a) shall include, for the year covered by the report, a description of—(1)the total amounts deposited into and expended from the Fund;(2)the costs associated with the administration of the Fund;(3)a summary of the projects for which the Secretary has provided assistance under section 204 and an evaluation of those projects; and(4)an evaluation of the status of threatened and endangered plant populations on the Pacific Islands.207.Authorization of appropriationsThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2021 through 2026.IIIFreshwater Mussel Conservation Fund Act of 2021301.Short titleThis title may be cited as the Freshwater Mussel Conservation Fund Act of 2021.302.PurposeThe purpose of this title is to assist in the conservation of threatened and endangered freshwater mussel species and the habitats of those species in the United States by supporting and providing financial resources for projects—(1)to conserve freshwater mussel species;(2)to conserve the habitats of those species; and(3)to address other threats to the survival of those species.303.DefinitionsIn this title:(1)ConservationThe term conservation means the use of all methods and procedures necessary to protect habitats of freshwater mussel species in the United States and the freshwater mussel species in those habitats, including—(A)protection, restoration, and management of the habitats;(B)onsite research and monitoring of—(i)freshwater mussel populations;(ii)freshwater mussel habitats;(iii)annual freshwater mussel reproduction; and(iv)freshwater mussel species population trends;(C)assistance in the development, implementation, and improvement of national and regional management plans;(D)enforcement and implementation of applicable conservation laws; and(E)community outreach and education.(2)Freshwater musselThe term freshwater mussel means any member of the order Unioinida.(3)FundThe term Fund means the Freshwater Mussel Conservation Fund established by section 305(a).304.Freshwater mussel conservation assistance(a)Assistance(1)In generalSubject to the availability of funds, and in consultation with other Federal officials, the Secretary shall provide competitive financial assistance, including multiyear grants, for projects for the conservation of freshwater mussels in the United States and for which a project proposal is approved by the Secretary under subsection (c).(2)Use of existing authoritiesAssistance provided under this section shall be carried out in a manner consistent with authorities available to the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Project proposals(1)Eligible applicantsA project proposal may be submitted to the Secretary under this section by—(A)a relevant State or Tribal agency, research institution, or nonprofit organization with the expertise required for the conservation of freshwater mussels in the United States; and(B)any other individual or entity, as determined appropriate by the Secretary, with the expertise required for the conservation of freshwater mussels in the United States.(2)Federal partnership opportunities(A)In generalA Federal agency may be included as a partner or a collaborator on a project that receives funding under this section.(B)ProhibitionA Federal agency may not—(i)be a lead entity on a project that receives funding under this section; or(ii)receive funding for a project under this section.(3)Required elementsA project proposal shall include—(A)a statement of the purposes of the project;(B)the name of the entity or individual with overall responsibility for the project;(C)a description of—(i)the qualifications of the entity or individuals that will carry out the project;(ii)methods for project implementation and outcome assessment;(iii)staffing and stakeholder engagement for the project;(iv)the logistics of the project, including cost estimates and timelines;(v)anticipated outcomes of the project;(vi)mechanisms to ensure adequate local public participation in project development and implementation; and(vii)how the project will promote sustainable, effective, long-term programs to conserve freshwater mussel populations in the United States;(D)demonstrated sensitivity to—(i)local historic and cultural resources; and(ii)compliance with applicable laws;(E)assurances that the project will be implemented in consultation with relevant wildlife management authorities, Indian Tribes, and other appropriate government officials;(F)information that demonstrates the clear potential of the project to contribute to the conservation of freshwater mussels in the United States;(G)information regarding the source and amount of any matching funding available for the project; and(H)such other information as the Secretary may require.(c)Project review and approval(1)In generalThe Secretary shall annually—(A)solicit project proposals for grants under this section;(B)provide to other Federal officials, as appropriate, copies of each proposal submitted in response to the solicitation; and(C)review, on a timeline that recognizes the urgency of the declining number of freshwater mussel species in the United States, each project proposal submitted in response to the solicitation to determine whether the proposal meets the criteria described in paragraph (3).(2)Consultation; approval or disapprovalSubject to the availability of funds, for each project proposal submitted to the Secretary under this section, the Secretary, after consulting with other Federal officials, as appropriate, shall—(A)consult with the government of each State and territory in which the project is to be carried out regarding the proposal; and(B)provide written notification of the approval or disapproval of the project proposal to—(i)the individual or entity that submitted the project proposal;(ii)other appropriate Federal officials; and(iii)each State and territory described in subparagraph (A).(3)Criteria for approval(A)In generalThe Secretary may approve a project proposal under this section if the project shows promise for contributing to recovering and sustaining wild freshwater mussel populations in the United States.(B)PriorityIn determining whether to approve a project proposal under this section, the Secretary shall give the highest priority to projects that conserve species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)PreferencesIn determining whether to approve a project proposal under this section, the Secretary, to the maximum extent practicable, shall give preference to—(i)conservation projects that are designed to ensure effective, long-term conservation of freshwater mussels and freshwater mussel habitats; and(ii)projects for which matching funds are available.(D)WaiverThe Secretary may waive the application of subparagraphs (B) and (C) if the Secretary determines that the waiver is necessary to support a conservation project that the Secretary has identified as being of high priority.(d)Project reporting(1)In generalEach individual or entity that receives assistance for a project under this section shall submit to the Secretary, at such intervals as the Secretary may require, periodic reports that include all information that the Secretary, after consultation with other government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.(2)Availability to the publicEach report under paragraph (1) and any other document relating to a project for which financial assistance is provided under this title shall be made available to the public in a timely manner.305.Freshwater Mussel Conservation Fund(a)EstablishmentThere is established in the Treasury of the United States a separate account, to be known as the Freshwater Mussel Conservation Fund, consisting of—(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e);(2)amounts appropriated to the Fund under section 307; and(3)any interest earned on investment of amounts in the Fund under subsection (c).(b)Expenditures from fund(1)In generalSubject to paragraph (2), at the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 304.(2)Administrative expensesTo pay the administrative expenses necessary to carry out this title in a fiscal year, the Secretary may expend from the Fund not more than the greater of—(A)3 percent of the amounts in the Fund that are available for the fiscal year; and(B)$80,000.(c)Investment of amounts(1)In generalThe Secretary of the Treasury shall invest the portion of the Fund that is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals.(2)RequirementInvestments under paragraph (1) may be made only in interest-bearing obligations of the United States.(3)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations of the United States may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at market price.(4)Sale of obligationsAny obligation of the United States acquired by the Fund may be sold by the Secretary of the Treasury at market price.(5)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.(d)Transfers of amounts(1)In generalNot less frequently than monthly, the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Fund the amounts required to be transferred to the Fund under this section on the basis of estimates made by the Secretary of the Treasury.(2)AdjustmentsIn carrying out paragraph (1), the Secretary of the Treasury shall make proper adjustments in amounts transferred to the Fund to the extent that prior estimates were in excess of or less than the amounts required to be transferred under this section.(e)Acceptance and use of donations(1)In generalThe Secretary may accept for the Government, and shall transfer to the Secretary of the Treasury for deposit into the Fund, a gift to provide assistance under section 304 of—(A)money;(B)an obligation of the Government included in the public debt made only on the condition that the obligation be canceled and retired and not reissued; or(C)any other intangible personal property made only on the condition that the property is sold on the best terms available and the proceeds are deposited in the Fund.(2)Discretion to reject a giftThe Secretary may reject a gift under this subsection when the rejection is in the interest of the Government, as determined by the Secretary.(3)TaxesIf a gift received under this subsection is subject to a gift or inheritance tax, the Secretary may pay the tax out of the proceeds of the gift or the proceeds of the redemption or sale of the gift.306.Report to Congress(a)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report regarding the Fund and the status of freshwater mussels in the United States.(b)RequirementsEach report under subsection (a) shall include, for the year covered by the report, a description of—(1)the total amounts deposited into and expended from the Fund;(2)the costs associated with the administration of the Fund;(3)a summary of the projects for which the Secretary has provided assistance under section 304 and an evaluation of those projects; and(4)an evaluation of the status of threatened and endangered freshwater mussel populations in the United States.307.Authorization of appropriationsThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2021 through 2026.IVSouthwest Desert Fish Conservation Fund Act of 2021401.Short titleThis title may be cited as the Southwest Desert Fish Conservation Fund Act of 2021.402.PurposeThe purpose of this title is to assist in the conservation of threatened and endangered desert fish species and the habitats of those species in the Southwest by supporting and providing financial resources for projects—(1)to conserve desert fish species;(2)to conserve the habitats of desert fish species; and(3)to address other threats to the survival of desert fish species.403.DefinitionsIn this title:(1)ConservationThe term conservation means the use of all methods and procedures necessary to protect habitats of desert fish species in the Southwest and the desert fish species in those habitats, including—(A)protection, restoration, and management of the habitats;(B)onsite research and monitoring of—(i)desert fish populations;(ii)desert fish habitats;(iii)annual desert fish reproduction; and(iv)desert fish species population trends;(C)assistance in the development, implementation, and improvement of national and regional management plans;(D)enforcement and implementation of applicable conservation laws; and(E)community outreach and education.(2)Desert fishThe term desert fish means any member of the class Osteichthyes living in a desert ecosystem.(3)FundThe term Fund means the Southwest Desert Fish Conservation Fund established by section 405(a).(4)SouthwestThe term Southwest means the States of—(A)Arizona;(B)California;(C)Colorado;(D)Nevada;(E)New Mexico;(F)Oregon; and(G)Utah.404.Southwest desert fish conservation assistance(a)Assistance(1)In generalSubject to the availability of funds, and in consultation with other Federal officials, the Secretary shall provide competitive financial assistance, including multiyear grants, for projects for the conservation of desert fish species in the Southwest and for which a project proposal is approved by the Secretary under subsection (c).(2)Use of existing authoritiesAssistance provided under this section shall be carried out in a manner consistent with authorities available to the Secretary under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Project proposals(1)Eligible applicantsA project proposal may be submitted to the Secretary under this section by—(A)a relevant State or Tribal agency, research institution, or nonprofit organization with expertise required for the conservation of desert fish species in the Southwest; and(B)any other individual or entity, as determined appropriate by the Secretary, with the expertise required for the conservation of desert fish species in the Southwest.(2)Federal partnership opportunities(A)In generalA Federal agency may be included as a partner or a collaborator on a project that receives funding under this section.(B)ProhibitionA Federal agency may not—(i)be a lead entity on a project that receives funding under this section; or(ii)receive funding for a project under this section.(3)Required elementsA project proposal shall include—(A)a statement of the purposes of the project;(B)the name of the entity or individual with overall responsibility for the project;(C)a description of—(i)the qualifications of the entity or individuals that will carry out the project;(ii)methods for project implementation and outcome assessment;(iii)staffing and stakeholder engagement for the project;(iv)the logistics of the project, including cost estimates and timelines;(v)anticipated outcomes of the project;(vi)mechanisms to ensure adequate local public participation in project development and implementation; and(vii)how the project will promote sustainable, effective, long-term programs to conserve desert fish populations in the Southwest;(D)demonstrated sensitivity to—(i)local historic and cultural resources; and(ii)compliance with applicable laws;(E)assurances that the project will be implemented in consultation with relevant wildlife management authorities, Indian Tribes, and other appropriate government officials;(F)information that demonstrates the clear potential of the project to contribute to the conservation of desert fish populations in the Southwest;(G)information regarding the source and amount of any matching funding available for the project; and(H)such other information as the Secretary may require.(c)Project review and approval(1)In generalThe Secretary shall annually—(A)solicit project proposals for grants under this section;(B)provide to other Federal officials, as appropriate, copies of each proposal submitted in response to the solicitation; and(C)review, on a timeline that recognizes the urgency of the declining number of desert fish species in the Southwest, each project proposal submitted in response to the solicitation to determine whether the proposal meets the criteria specified in paragraph (3).(2)Consultation; approval or disapprovalSubject to the availability of funds, for each project proposal submitted under this section, the Secretary, after consulting with other Federal officials, as appropriate, shall—(A)consult with the government of each State in which the project is to be carried out regarding the proposal; and(B)provide written notification of the approval or disapproval of the project proposal to—(i)the individual or entity that submitted the project proposal;(ii)other appropriate Federal officials; and(iii)each State described in subparagraph (A).(3)Criteria for approval(A)In generalThe Secretary may approve a project proposal under this section if the project shows promise for contributing to recovering and sustaining wild desert fish populations in the Southwest.(B)PriorityIn determining whether to approve a project proposal under this section, the Secretary shall give the highest priority to projects that conserve species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)PreferencesIn determining whether to approve a project proposal under this section, the Secretary, to the maximum extent practicable, shall give preference to—(i)conservation projects that are designed to ensure effective, long-term conservation of desert fish and desert fish habitats; and(ii)projects for which matching funds are available.(D)WaiverThe Secretary may waive the application of subparagraphs (B) and (C) if the Secretary determines that the waiver is necessary to support a conservation project that the Secretary has identified as being of high priority.(d)Project reporting(1)In generalEach individual or entity that receives assistance for a project under this section shall submit to the Secretary, at such intervals as the Secretary may require, periodic reports that include all information that the Secretary, after consultation with other government officials, determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.(2)Availability to the publicEach report under paragraph (1) and any other document relating to a project for which financial assistance is provided under this title shall be made available to the public in a timely manner.405.Southwest Desert Fish Conservation Fund(a)EstablishmentThere is established in the Treasury of the United States a separate account, to be known as the Southwest Desert Fish Conservation Fund, consisting of—(1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e);(2)amounts appropriated to the Fund under section 407; and(3)any interest earned on investment of amounts in the Fund under subsection (c).(b)Expenditures from fund(1)In generalSubject to paragraph (2), at the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 404.(2)Administrative expensesTo pay the administrative expenses necessary to carry out this title in a fiscal year, the Secretary may expend from the Fund not more than the greater of—(A)3 percent of the amounts in the Fund that are available for the fiscal year; and(B)$80,000.(c)Investment of amounts(1)In generalThe Secretary of the Treasury shall invest the portion of the Fund that is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals.(2)RequirementInvestments under paragraph (1) may be made only in interest-bearing obligations of the United States.(3)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations of the United States may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at market price.(4)Sale of obligationsAny obligation of the United States acquired by the Fund may be sold by the Secretary of the Treasury at market price.(5)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.(d)Transfers of Amounts(1)In generalNot less frequently than monthly, the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Fund the amounts required to be transferred to the Fund under this section on the basis of estimates made by the Secretary of the Treasury.(2)AdjustmentsIn carrying out paragraph (1), the Secretary of the Treasury shall make proper adjustments in amounts transferred to the Fund to the extent that prior estimates were in excess of or less than the amounts required to be transferred under this section.(e)Acceptance and use of donations(1)In generalThe Secretary may accept for the Government, and shall transfer to the Secretary of the Treasury for deposit into the Fund, a gift to provide assistance under section 404 of—(A)money;(B)an obligation of the Government included in the public debt made only on the condition that the obligation be canceled and retired and not reissued; or(C)any other intangible personal property made only on the condition that the property is sold on the best terms available and the proceeds are deposited in the Fund.(2)Discretion to reject a giftThe Secretary may reject a gift under this subsection when the rejection is in the interest of the Government, as determined by the Secretary.(3)TaxesIf a gift received under this subsection is subject to a gift or inheritance tax, the Secretary may pay the tax out of the proceeds of the gift or the proceeds of the redemption or sale of the gift.406.Report to Congress(a)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report regarding the Fund and the status of desert fish in the Southwest.(b)RequirementsEach report under subsection (a) shall include, for the year covered by the report, a description of—(1)the total amounts deposited into and expended from the Fund;(2)the costs associated with the administration of the Fund;(3)a summary of the projects for which the Secretary has provided assistance under section 404 and an evaluation of those projects; and(4)an evaluation of the status of threatened and endangered desert fish populations in the Southwest.407.Authorization of appropriationsThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2021 through 2026.